Case 6:20-cv-00635-MJJ-PJH Document 1 Filed 05/20/20 Page 1 of 5 PageID #: 1



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISANA

Eugene Scalia, Secretary of Labor,
United States Department of Labor                       :
                                                        :
                Plaintiff,                              :
                                                        :
v.                                                      : Civil Action No. ______
                                                        :
DUANE’S CRAWFISH FARMS, INC., and                       :
DUANE SMITH                                             :
                                                        :
            Defendants.                                 :
_______________________________________                 :

                                       COMPLAINT

        Plaintiff, Eugene Scalia, Secretary of Labor, United States Department of Labor, brings this

action to enjoin the Defendants, Duane’s Crawfish Farms, Inc. and Duane Smith, from violating the

provisions of Sections 7, 11(c), 15(a)(2), and 15(a)(5) of the Fair Labor Standards Act of 1938, as

amended , 29 U.S.C. § 201, et seq., hereinafter referred to as the Act, and to restrain Defendants from

withholding payment of overtime compensation found by the Court to be due employees under the

Act, and an equal amount as liquidated damages due to the employees who are named in the attached

Exhibit A.

                                                  I.

        This court has jurisdiction over this action pursuant to sections 16 and 17 of the Act, 29

U.S.C. §§ 216 and 217, and 28 U.S.C. §§ 1331 and 1345.

                                                  II.

        1.      Defendant Duane’s Crawfish Farms, Inc. (“DCF”) is now, and at all times hereinafter

mentioned has been, a corporation or other business entity or association with a place of business and

doing business at 2177 Cemetery Road, Ville Platte, Louisiana, Evangeline Parish, Louisiana within

the jurisdiction of this Court.
Case 6:20-cv-00635-MJJ-PJH Document 1 Filed 05/20/20 Page 2 of 5 PageID #: 2



       2.    Defendant Duane Smith has a place of business and is doing business at 2177 Cemetery

Road, Ville Platte, Louisiana, Evangeline Parish, within the jurisdiction of this Court, where Duane

Smith is, and at all times hereinafter mentioned was, an owner and officer of Defendant DCF, and

actively manages, supervises and directs the business affairs and operations of Defendant DCF.

Duane Smith acts and has acted, directly and indirectly, in the interest of Defendant DCF in relation

to its employees and is an employer of these employees within the meaning of the Act.


                                                 III.

       At all times hereinafter mentioned, Defendant Duane’s Crawfish Farms, Inc. has been an

enterprise within the meaning of section 3(r) of the Act, 29 U.S.C. § 203(r), in that it has been,

through unified operation or common control, engaged in the performance of related activities

for a common business purpose.

                                                IV.

       At all times hereinafter mentioned, Defendant Duane’s Crawfish Farms, Inc., has been an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of Section 3(s)(1)(A) of the Act, 29 U.S.C. § 203(s)(1)(A), in that it has employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by
any person and in that it has an annual gross volume of sales made or business done of not less

than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

                                                 V.

       During the period since March 13, 2017, Defendants have violated and are violating the

provisions of Sections 7 and 15(a)(2) of the Act, 29 U.S.C. §§ 207 and 215(a)(2), by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the Act for workweeks longer than forty hours without compensating such

employees for their employment in excess of forty hours per week at rates not less than one and
one-half times the regular rates at which they were employed.


                                                  2
Case 6:20-cv-00635-MJJ-PJH Document 1 Filed 05/20/20 Page 3 of 5 PageID #: 3




                                                VI.

       As a result of the violations of the Act, overtime compensation has been unlawfully

withheld by the Defendants from their employees.

                                               VII.

       Defendants have violated the Act and a judgment enjoining the alleged violations and

restraining the withholding of overtime compensation found to be due the employees is

specifically authorized by Section 17 of the Act, 29 U.S.C. § 217.

                                                IX.
       WHEREFORE, cause having been shown, Plaintiff prays for judgment against

Defendants Duane’s Crawfish, Inc., and Duane Smith as follows:

       1.      For an Order pursuant to Section 17 of the Act permanently enjoining and

restraining Defendants, their officers, agents, servants, employees, and those persons in active

concert or participation with Defendants, from violating sections 7, 11(c) and 15(a)(2) of the Act;

and

       2.      For an Order pursuant to Section 16(c) of the Act finding Defendants liable for

unpaid overtime compensation due to Defendants’ employees and for the liquidated damages

equal in amount to the unpaid compensation found due Defendants’ employees listed in the

attached Exhibit A (additional liquidated damages may be owed to certain employees presently

unknown to Plaintiff for the period covered by this complaint); or in the event liquidated

damages are not awarded;

       3.      For an Order pursuant to Section 17 enjoining and restraining Defendants from

withholding payment of unpaid overtime compensation found due Defendants’ employees and

pre-judgment interest computed at the underpayment rate established by the Secretary of

Treasury pursuant to 26 U.S.C. § 6621; and

       4.      For an Order awarding Plaintiff the costs of this action; and
       5.      For an Order granting such other and further relief as may be necessary and

               appropriate.


                                                 3
Case 6:20-cv-00635-MJJ-PJH Document 1 Filed 05/20/20 Page 4 of 5 PageID #: 4




Dated and signed May 18, 2020.




                                              U. S. Department of Labor
Office of the Solicitor
525 S. Griffin St. Suite 50
Dallas, Texas 75202                           JOHN RAINWATER
                                              Regional Solicitor
wolfe.dolores@dol.gov
Telephone: (972) 850-3129
Facsimile: (972) 850-3101                     MARGARET TERRY CRANFORD
                                              Counsel for Wage & Hour

                                              /s/DOLORES G. WOLFE
                                              Trial Attorney
                                              Attorneys for Plaintiff




                                     4
Case 6:20-cv-00635-MJJ-PJH Document 1 Filed 05/20/20 Page 5 of 5 PageID #: 5




                                 Exhibit A

  1.    LOPEZ HERNANDEZ, JOSE AGUSTIN
  2.    LOPEZ HERNANDEZ, JOSE ALEJANDRO
  3.    LOPEZ RICO, ALFREDO
  4.    MONTES MONTOYA, ZERAFIN
  5.    OLVERA BARCENAS, OSCAR




                                     5
